DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After QIDS
In view of the QIDS filed on 06/14/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below (refer to PTO 2300 dated 07/12/2022).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 20-21, 30, 36-38 and 100-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’095 (JP 2016-194095), as evidenced by Xie (Materials Science and Engineering A 671 (2016) 48-53).
Regarding claims 2, 30, 36-37 and 100-102, JP’095 teaches an alloy comprising 30 at% Mg and Fe (Table 1), which meets the limitation recited in claims 2, 100 and 101. JP’095 discloses (Table 2) that the relative density of the alloy after sintered at 500 ºC is 5.321/5.321=100%, which meets the density limitation recited in claims 2 and 36. JP’095 does not explicitly disclose that the alloy is a nanocrystalline alloy. As evidenced by Xie et al., an alloy having the same composition as the alloy of JP’095 and produced by a method that is similar to the method of JP’095 has grain size of 13-30 nm (Page 49 to Page 50). Thus, the alloy of JP’095 meets the recited grain size limitation in claims 2, 30 and 102. JP’095 discloses that the alloy is used to make a sintered compact (Page 49), which meets the limitation recited in claim 37.
Regarding claim 20, JP’095 discloses that the Fe-Mg alloy is made by mechanical alloy of Fe powder with Mg powder by ball milling ([0015] to [0035]), the same method of making Fe-Mg alloy as disclosed by instant Specification, one of ordinary skill in the art that the alloy of JP’095 contains at least a Fe-rich phase and a Mg-rich phase and meets the recited limitation in claim 20. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 21, JP’095 discloses that the iron powder having a purity of 99% or more is used to make the alloy ([0014]), which meets the limitation that a third element is present in the alloy.
 Regarding claim 38, JP’095 discloses that the Fe-Mg alloy is made by mechanical alloy of Fe powder with Mg powder by ball milling ([0015] to [0035]), the same method of making Fe-Mg alloy as disclosed by instant Specification, one of ordinary skill in the art that the alloy disclosed by JP’095 to meet the recited grain size limitation in claim 38. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Claims 22, 24-25 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’095 (JP 2016-194095), as evidenced by Xie (Materials Science and Engineering A 671 (2016) 48-53) and Loos-Neskovic (Analytica Chimica Acta, 85(1976)95-102).
Regarding claim 22, 24-25 and 44, JP’095 discloses that the iron powder having a purity of 99% or more is used to make the alloy ([0014]), which indicates that impurity is present in the alloy. Cr is known to be an unavoidable impurity in iron as evidenced by Loos-Neskovic (See Table 3). Thus, the alloy disclosed by JP’095 meets the limitation that the alloy contains Fe, Mg and Cr as recited in the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP’095 (JP 2016-194095) evidenced by Xie (Materials Science and Engineering A 671 (2016) 48-53), as applied to claim 2 above, and further in view of CN’148 (CN 103028148).
Regarding claim 22, JP’095 does not explicitly disclose that a third metal element is present in the Fe-Mg alloy. CN’148 teaches a Fe-Mg-X alloy (Abstract) and discloses that Ag has anti-inflammation effect ([0028]). Thus, it would be obvious to one of ordinary skill in the art to add Ag as taught by CN’148 in the alloy of JP’095 in order to make an alloy having anti-inflammation effect as disclosed by CN’148. 

Claims 24-25 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over JP’095 (JP 2016-194095) evidenced by Xie (Materials Science and Engineering A 671 (2016) 48-53), as applied to claim 2 above, and further in view of CN’148 (CN 103028148) as evidenced by Hinds (Spectrachimica Acta, Vol. 48B, No. 3, Page 435-445, 1993).
Regarding claims 24-25 and 48, JP’095 in view of CN’148 discloses that the Fe-Mg alloy contains Ag. JP’095 in view of CN’148 does not disclose that the Fe-Mg alloy contains Au. However, Au is unavoidable impurity in Ag as evidenced by Hinds. Hinds discloses that even high purity silver contains Au (Title; Table 4). Thus, the alloy disclosed by JP’095 in view of CN’148 contains gold and meets the limitations recited in claims 24-25 and 48.
Claims 2, 20-22, 24-25, 30, 36-38, 44 and 100-102 are rejected under 35 U.S.C. 103 as being unpatentable over CN’149 (CN 103028149, IDS dated 06/14/2022), and further in view of JP’095 (JP 2016-194095), as evidenced by Xie (Materials Science and Engineering A 671 (2016) 48-53).
Regarding claims 2, 30, 36-37 and 100-102, CN’149 teaches an alloy comprising 2 wt% Mg and Fe (Example 2), which converts to 4.5 at% Mg and 95.5 at% Fe and meets the limitation recited in claims 2, 100 and 101. 
CN’149 is silent on the relative density. CN’149 discloses that the Fe-Mg powder is compacted and sintered under the pressure of 600 MPa and at 700 ºC (Example 2).  JP’095 discloses that the relative density of the Fe-Mg alloy when sintered at 500 ºC can be close to theoretical density ([0040; Table 2). Thus, it would be obvious to one of ordinary skill in the art to make a sintered compact at 500 ºC as taught by JP’095 in the process of CN’149 in order to make a compact that has density close to the theoretical density as disclosed by JP’095. The relative density of JP’095 is 5.321/5.321=100%, which meets the density limitation recited in claims 2 and 36. CN’149 in view of JP’095 does not explicitly disclose that the alloy is a nanocrystalline alloy. As evidenced by Xie et al., an alloy produced by mechanical ball milling has grain size of 13-30 nm (Page 49 to Page 50). Thus, the alloy of CN’149 in view of JP’095 meets the recited limitation in claims 2, 30 and 102. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/           Primary Examiner, Art Unit 1733